DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 01/27/2021. 
Prior to the paper of 01/27/2021, claims 82-92 were under examination. Claims 1-72 were canceled and claims 73-81 were still withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), with traverse in the reply of Jan 25, 2017.
In the paper of 01/27/2021, Applicant submitted a declaration under 37 CFR 1.132 filed by Paul Darby. Applicant also presented arguments to traverse the prior rejection of claims 82-92 under pre-AIA  35 U.S.C. 103(a) as stated in the paper of 10/28/2020. 
No claim amendments were presented in the paper of 01/27/2021.

Response to Amendment
The declaration under 37 CFR 1.132 filed 01/27/2021 by Paul Darby is acknowledged. 
The declarant restated that the GenProbe oligomers of the instant claims provided cycle time that was more than 1 cycle faster than the Cockerill oligomers as shown by paragraphs 14-17 of a first declaration under 37 CFR 1.132  submitted by Paul Darby on 09/14/2018 and captured below  as schemes 1-2 (also see Affidavit of 01/27/2021, pg 2, para 9).

Scheme 1: paragraphs 14-15 of the first Darby declaration under 37 CFR 1.132 filed 09/14/2018

    PNG
    media_image1.png
    788
    576
    media_image1.png
    Greyscale

Scheme 2: paragraphs 16-17 of the first Darby declaration under 37 CFR 1.132 filed 09/14/2018

    PNG
    media_image2.png
    511
    572
    media_image2.png
    Greyscale

Further, the declaration of 01/27/2021 newly states that the error bars indicating standard deviations for the average Ct values of the instant GenProbe oligomer pair of SEQ ID NOS: 30-31 and the Cockerill oligomers (0.32) at the lowest target amount tested, 1.69 log copies are 0.33 and 0.32 respectively (see Affidavit of 01/27/2021, pg 2, para 10). At this target amount, the average Ct value of the instant GenProbe oligomers are 27.79 ± 0.33 compared to the average Ct value of Cockerill et al. of 29.14 ± 0.32.

The rejection of claims 82-92 under 35 USC 103 are overcomed by the claim amendments stated in the Examiner’s amendment below. The amendments recites the improved property of the instant stx1 amplification oligomers to amplify and/or detect stx1 sensitively and distinctively from a low E. coli target amount threshold of 5.08 copies/µl (see specification, pg 55-56, column entitled P9 consisting SEQ ID NOS: 30-31) as disclosed in Table 4).

Response to Arguments
The rejection of claims 82-92 under pre-AIA  35 U.S.C. 103(a) is withdrawn in view of the Examiner’s amendment below. Applicant’s arguments in the paper of 01/27/2021 now moot in view of the Examiner’s Amendment are restated arguments first presented by Applicant in the paper of 06/29/2020 and which were addressed in the Non Final paper of 10/28/2020.

Status of the Election/Restrictions
Claims 84, 88 and 91 of the Examiners Amendment below are directed to compositions comprising primers consisting SEQ ID NS: 30-31, are commensurate in scope having Applicant’s unexpected claims of improved sensitivity and amplification efficiency performance particularly for amplification of samples with at low target amounts. Claims 82-83, 86-87, 89-90 and 92 were canceled by Examiner’s Amendment.
The restriction requirement as set forth in the Office action mailed on 11/03/2016 has been reconsidered in view of the allowability of claims (i.e. claims 84, 88 and 91) to the elected invention pursuant to MPEP § 821.04(a). 
The restriction requirement mailed on 11/03/2016 is hereby withdrawn for claims 73-81, which are directed non-elected inventions, non-elected with traverse in the reply of 01/25/2017. Claim 73 is newly amended by Examiner’s Amendment to be commensurate in scope with Applicant’s stated unexpected results. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative of record, Adam Breier on May 7, 2021.
This application has been amended as follows: 
Claims 73, 79, 81, 84, 88 and 91 are amended as indicated below. 
Claims 82-83, 85-87, 89-90 and 92 are canceled.
73. (Currently Amended) A method for identifying a stx1 gene in a sample, the method comprising:
a)    contacting the sample with a pair of amplification oligomerscomprising a first amplification oligomer and a second amplification oligomer, wherein
the first amplification oligomer comprises a target hybridizing sequence consisting of the nucleotide sequence of SEQ ID NO: 30, and
the second amplification oligomer comprises a target hybridizing sequence consisting of the nucleotide sequence of SEQ ID NO: 31, and the pair of amplification oligomers amplify the stx1 gene at a concentration as low as 5.08 copies per microliter;
b)    amplifying nucleic acid in the sample with the pair of amplification oligomers to obtain an amplification product; and
c)    determining the sequence of the amplification product or detecting the amplification product using a detection probe oligomer comprising a fluorescent dye compound, wherein the detection probe oligomer comprises 10 to 40 contiguous nucleotides that specifically hybridize to the amplicon generated by the pair of amplification oligomers.

74.    (Previously presented) The method of claim 73, wherein the sample comprises bacterial nucleic acid originating from Escherichia coli, Citrobacter freundii, Aeromononas hydrophila, Aeromononas caviae, or Enterobacter cloacae.

75.    (Previously presented) The method of claim 74, wherein the detection probe oligomer further comprises a non-fluorescent quenching dye compound.

76.    (Previously presented) The method of claim 73, wherein the detection probe oligomer comprises a length of contiguous nucleotides selected from the group consisting of: from 15 to 30 continuous nucleotides.

77.    (Previously presented) The method of claim 75, wherein the detection probe oligomer comprises a length of contiguous nucleotides selected from the group consisting of: from 15 to 30 continuous nucleotides.

78.    (Previously presented) The method of claim 73, wherein the sequence of the first amplification oligomer consists of SEQ ID NO: 30.

79.    (Currently Amended) A method for identifying a stx1 gene in a sample, the method comprising:
a)    contacting the sample with a pair of amplification oligomers comprising a first amplification oligomer and a second amplification oligomer, wherein
the sequence of the first amplification oligomer consists of SEQ ID NO: 30, and
the sequence of the second amplification oligomer consists of SEQ ID NO: 31;
b)    amplifying nucleic acid in the sample with the pair of amplification oligomers to obtain an amplification product; and
c)    determining the sequence of the amplification product or detecting the amplification product using a detection probe oligomer comprising a fluorescent dye compound, wherein the detection probe oligomer comprises 10 to 40 contiguous nucleotides that specifically hybridize to the amplicon generated by the pair of amplification oligomers.

80.    (Previously presented) The method of claim 73, wherein the sequence of the second amplification oligomer consists of SEQ ID NO: 31.

81.    (Currently Amended) The method of claim [[80]] 79, wherein 

82.- 83.    (Canceled)

84.    (Currently Amended) A primer pair and a detection probe oligomer for generating from a stx1 gene an amplicon of approximately 130 bp useful for identifying the presence of a stx1 gene in a sample, the primer pair comprising a first amplification oligomer and a second amplification oligomer, wherein 
the sequence of the first amplification oligomer consists of SEQ ID NO: 30, and
the sequence of the second amplification oligomer consists of SEQ ID NO:31; 
the detection probe oligomer comprises 10 to 40 contiguous nucleotides that specifically hybridize to the amplicon generated by the pair of amplification oligomers, and further comprises a fluorescent dye compound.

85.- 87.    (Canceled)

88.    (Currently Amended) A reaction mixture for generating and detecting from a stx1 gene an amplicon of approximately 130 bp useful for identifying the presence of a stx1 gene in a sample, wherein the reaction mixture comprises a first amplification oligomer, a second amplification oligomer and a detection probe oligomer, wherein
the sequence of the first amplification oligomer consists of SEQ ID NO: 30,
the sequence of the second amplification oligomer consists of SEQ ID NO: 31; 
the detection probe oligomer comprises 10 to 40 contiguous nucleotides that specifically hybridize to the amplicon generated by the pair of amplification oligomers, and further comprises a fluorescent dye compound.

89.- 90.    (Canceled)

91.    (Currently Amended) The reaction mixture of claim [[90]] 88, wherein 

92.    (Canceled)

Conclusion
Claims 73-81, 84, 88 and 91 are allowed in view of the Examiners Amendment above. Claims 1-72, 82-83, 85-87, 89-90 and 92 are canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 24, 2021